       Case 2:20-cv-01225-GJF-CG Document 5 Filed 11/25/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

SONIA SALAZAR,

      Plaintiff,

v.                                                            CV No. 20-1225 GJF/CG

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

      Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

      THIS MATTER is before the Court on Defendant’s Unopposed Motion for an

Extension of Time to Answer or Otherwise Respond to Plaintiff’s Complaint (the

“Motion”), (Doc. 4), filed November 24, 2020. The Court, having reviewed the Motion

and noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s response to Plaintiff’s Complaint

is due December 21, 2020.

      IT IS SO ORDERED.


                          ______________________________
                          THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE
